NRS 175.015(1)(b) (listing orders from which State may take an appeal);
                   NRS 177.015(1)(c), (2) (similar). The district court dismissed the charges
                   without prejudice so arguably, the State may refile the charges against
                   Ashraf. However, the statute of limitations will continue to run on the
                   charges during the time that Ashraf is incompetent, see MRS 178.425(5),
                   which may leave the State at a disadvantage depending on when Ashraf
                   attains competency.'
                               We conclude that the State's petition has demonstrated that
                   our intervention is warranted. A defendant may not be tried while
                   incompetent. NRS 178.400(1); Scarbo v. Eighth Judicial Dist. Court, 125
Nev. 118, 121, 206 P.3d 975, 977 (2009); see also Oliveras v. State, 124
Nev. 1142, 1147, 195 P.3d 864, 868 (2008) (noting that Fourteenth
                   Amendment prohibits criminal prosecution of an incompetent defendant).
                   Accordingly, when doubt as to a defendant's competency arises, the
                   district court must suspend the proceedings against him, see MRS
                   178.405(1); conduct a hearing to address the doubts, see Scarbo, 125 Nev.
                   at 121-22, 206 P.3d at 977; appoint psychological professionals to evaluate
                   the defendant and receive the reports from those professionals in a
                   hearing during which the parties may examine the appointed
                   professionals and introduce other evidence, NRS 178.415(1)-(3); Scarbo,
125 Nev. at 122-23, 206 P.3d at 978; commit the defendant to evaluation
                   and treatment, MRS 178.425(1); and engage in hearings regarding the

                        'Although there is no statute of limitations on murder, see NRS
                   178.080(1), there is a statute of limitation for child abuse and neglect, see
                   NRS 171.085(2).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    etn
                      findings of the treatment team, NRS 178.450(2); NRS 178.460(1);
                      Fergusen v. State, 124 Nev. 795, 804, 192 P.3d 712, 719 (2008). Thus, in
                      order to dispel or confirm doubt as to a defendant's competency, the
                      district court must engage in thorough and exhaustive adversarial
                      scrutiny of the facts. We conclude that the district court's finding that
                      Ashraf was incompetent with no substantial probability of attaining
                      competence in the foreseeable future absent such scrutiny amounts to a
                      manifest abuse of discretion. The failure to engage in such extensive fact-
                      finding resulted in factual finding by the district court that was not based
                      on reasoned consideration of the evidence.
                                  First, the district court failed to adhere to the statutory
                      process for evaluating competency in reaching its conclusion. Defense
                      counsel raised the issue of Ashracs competence with a report from its
                      expert. The report raised sufficient doubt as to Ashrafs competency to
                      obligate the court to appoint two psychological professionals to evaluate
                      Ashraf and hold a hearing to receive the reports of those professionals.
                      NRS 178.415(1)-(3). However, the district court did not appoint the
                      necessary professionals to evaluate Ashraf. Instead, it accepted the
                      defense expert's report and ordered the State to find an expert. This did
                      not alleviate its statutory burden to appoint professionals to evaluate
                      Ashraf. Nevertheless, as the State conceded that Ashraf was incompetent
                      and that he should be evaluated at Lake's Crossing, the State cannot
                      complain that the district court order denied it a meaningful opportunity
                      to be heard at this stage of the competency proceedings. See Fergusen, 124
Nev. at 805, 192 P.3d at 719 (concluding the district court abused its



SUPREME COURT
        OF
     NEVADA
                                                            3
ID) 1947A    celVi9
                discretion by denying appellant opportunity to be heard during
                competency proceedings).
                            However, the district court manifestly abused its discretion at
                the later hearing when it concluded that Ashraf was incompetent with no
                substantial probability of attaining competence in the foreseeable future.
                Once committed to Lake's Crossing, the statutes provide that the
                treatment team submit reports to the district court at six-month intervals
                concerning Ashrafs competency and the likelihood of him attaining
                competency. NRS 178.450(2). It is only when these reports are received
                by the district court and the parties that the district court may make
                another finding regarding Ashrafs competency and the likelihood of his
                attaining competency in the foreseeable future. NRS 178.460(3). The
                district court did not follow the procedure set forth in the statute but
                instead elected to make a finding in the absence of the anticipated report.
                It did so without the event that triggers its obligation to hold a hearing
                and the evidence that would be the subject matter of that hearing. This
                decision denied the parties a meaningful opportunity to advocate for or
                challenge the findings of the treatment team The result of the failure to
                follow the statutory framework for competency proceedings resulted in
                findings by the district court that had not been the subject of adversarial
                testing.
                            Second, "an abuse of discretion occurs whenever a court fails
                to give due consideration to the issues at hand."    Patterson v. State, 129
                Nev. „ 298 P.3d 433, 439 (2013); see also State v. Eighth Judicial
                Din. Court (Armstrong), 127 Nev.          ,   267 P.3d 777, 780 (2011) ("An
                arbitrary or capricious exercise of discretion is one founded on prejudice or

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                   preference rather than on reason, or contrary to the evidence or
                   established rules of law." (quotation marks and citation omitted)). The
                   district court concluded that Ashraf was incompetent based on the defense
                   expert's report. In their first six-month report, the Lake's Crossing
                   treatment team agreed that Ashraf was incompetent but believed that he
                   could attain competence with continued assistance from staff. Based on
                   these initial reports, the district court concluded that there was a
                   substantial probability that Ashraf would attain competency through his
                   treatment. Eight months later the court came to the conclusion that
                   Ashraf had no substantial probability of attaining competence in the
                   foreseeable future based on virtually the same evidence. Therefore, it
                   appeared that the decision was exercised without due consideration of the
                   evidence. Accordingly, we
                              ORDER the petition GRANTED AND DIRECT THE CLERK
                   OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                   district court to VACATE ITS ORDER FINDING REAL PARTY IN
                   INTEREST INCOMPETENT WITH NO PROBABILITY OF ATTAINING
                   COMPETENCE IN THE FORESEEABLE FUTURE AND DISMISSING
                   THE CRIMINAL CHARGES.




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    ea,
                cc: Hon. Linda Marie Bell, District Judge
                     Clark County District Attorney
                     Attorney General/Carson City
                     Clark County Public Defender
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) I907A